DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed on 11/3/2021 has been considered.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 30 directed to a system, non-elected without traverse.  Accordingly, claim 30 has been cancelled.
Allowable Subject Matter
Claims 1-4, 7-10 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “conductive pad structures underlying the stack structure and electrically connected to the control logic devices; additional conductive pad structures overlying the stack structure and electrically connected to the additional control logic devices; and at least one conductive contact structure vertically extending completely through the stack structure and electrically connected to at least one of the conductive pad structures and at least one of the additional conductive pad structures” in combination with the remaining claimed features.
Regarding claim 9, the prior art does not disclose “a stack structure comprising vertically alternating conductive structures and insulating structures; and vertically extending strings of memory cells within the stack structure; a control logic region underlying the stack structure and comprising control logic devices configured to effectuate a portion of control operations for the vertically extending strings of memory cells” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “ at least one conductive contact structure vertically extending completely through the stack structure and electrically connected to at least one of the conductive pad structures and at least one of the additional conductive pad structures” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “ a stack structure comprising vertically alternating conductive structures and insulating structures; and vertically extending strings of memory cells within the stack structure; forming a second microelectronic device structure comprising an additional control logic region comprising additional control logic devices, attaching the first microelectronic device structure to the second microelectronic device structure such that the stack structure vertically intervenes between the control logic region and the additional control logic region” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899